EXHIBIT 21.1 SUBSIDIARIES As of December 31, 2012, the following were the Registrant's significant operating Subsidiaries: Name:Media Depot, Inc. Country of Organization:U.S. Percent Ownership by Registrant:100.0% by U.S. Rare Earths, Inc. Name:Calypso Media Services Group, Inc., Country of Organization:U.S. Percent Ownership by Registrant:100.0% by U.S. Rare Earths, Inc. Name:Seaglass Holding Corp. Country of Organization:U.S. Percent Ownership by Registrant:100.0% by U.S. Rare Earths, Inc Name:Media Max, Inc. Country of Organization:U.S. Percent Ownership by Registrant:100.0% by Media Depot, Inc.
